Case 18-10643-elf   Doc 175-8 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                    Exhibit H: 02-25-2021 Letter Page 1 of 2




                         Exhibit“H”
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
 Case 18-10643-elf         Doc 175-8 Filed 06/09/21 Entered 06/09/21 11:56:17                      Desc
                           Exhibit H: 02-25-2021 Letter Page 2 of 2
                           FRIEDMAN VARTOLO LLP
                        A Limited Liability Partnership formed in the State of New York
                        1325 Franklin Avenue, Suite 160, Garden City, NY 11530
                          Telephone: (212) 471-5100|Facsimile: (212) 471-5150

David A. Scholl, Esquire
512 Hoffman Street
Philadelphia, PA 19148
Via post and email: judgescholl@gmail.com

February 25, 2021

Re:     In re Tatyana Mazik, Bankruptcy Docket Number 18-10645 (E.D.Pa)
        Property 1269 Waller drive, Huntingdon Valley, PA 19006

Dear David:

I apologize for the delay in the mail and we will keep in mind that you prefer the electronic notification
too.

I see a typographical error in the payment dates and “10/1/2019” should read “10/1/2020.” I count 28
missed payments from 11/1/2018 through February 1, 2021. Also you are confusing the total post
petition delinquency amount of $79, 457.03 with the ten missed payments after the loan modification.
Kindly advise when you client can remit the five missed payments and what the total of that tender will
be and I will ask my client to attempt to rework the modification, if your client is agreeable to the loan
modification.

Attached/enclosed for your records is another copy of the loan modification denial letter dated August
20, 2020. Your client was not reviewed for further relief as a result of the pandemic because the loan
was already in default long before that.

Thank you for your attention to this matter. We look forward to your advice.

FRIEDMAN VARTOLO, LLP


By:/s/ Lorraine Gazzara Doyle
Lorraine Gazzara Doyle, Esquire

Enclosure:      8/20/2020 Loan Modification Denial Notice
